DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Noureddine (US20090196698) in view of Takeda (WO2017056969).
Regarding claim 1, Noureddine teaches a broaching tool (See Fig. 1) comprising: a cutting insert (3) having a cutting edge (7) (See paragraph 0030 and Fig. 1 and 3 depicting the cutting insert 3 and the cutting edge 7); and a holder (1) which is configured to hold the cutting insert (3) (See Fig. 1 and paragraph 0030 describing the holder 1 and the cutting insert 3); wherein the holder (1) comprises a clamping region and a holding region (See modified Fig. 1 depicting the clamping and holding region), wherein the holding region comprises, at one of its ends facing away from the clamping region (See modified Fig. 1 depicting the holding region), a seat (21) for the cutting insert (3) (See Fig. 1 and paragraph 0031 describing , which is configured and arranged such that, when the cutting insert (3) is mounted into the seat (21), the cutting edge (7) projects beyond a circumferential surface of the holding region (See modified Fig. 4 depicting the cutting edge 7 projecting beyond the circumferential surface), wherein the holding region comprises, on the circumferential surface of the holding region, a support for the cutting insert (3) (See modified Fig. 4 depicting the support), wherein the support comprises a support body (15)  which is integrally formed with the holder (1)  and radially projects from the circumferential surface of the holding region (See modified Fig. 4 and paragraph 0031 describing the support), and wherein a coolant channel extends inside the holder (1) (See paragraph 0036 describing the coolant channel and Fig. 4). However, Noureddine fails to specifically teach wherein the coolant channel comprises two lateral exit openings which, as seen in a circumferential direction of the holder, are arranged laterally adjacent to the support and/or in lateral surfaces of the support.


    PNG
    media_image1.png
    804
    1184
    media_image1.png
    Greyscale

Modified Fig. 1 of Noureddine (US20090196698)

    PNG
    media_image2.png
    901
    1152
    media_image2.png
    Greyscale

Modified Fig. 4 of Noureddine (US20090196698)

Takeda teaches wherein the coolant channel comprises two lateral exit openings (13, 14) which, as seen in a circumferential direction of the holder (10), are arranged laterally adjacent to the support and/or in lateral surfaces of the support (See Fig. 1 depicting the lateral exit openings).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noureddine’s support to have two lateral exit openings as taught by Takeda. Doing so would provide coolant to the side of the cutting insert. 
the broaching tool as claimed in claim 1, wherein a first distance between each of the two lateral exit openings and the seat (21) is shorter than a second distance between each of the two lateral exit openings and the clamping region. See modified Fig. 1 depicting the clamping region, the seat. With the previous modification, Noureddine would teach the first distance between the lateral exit openings and the seat is shorter than the second distance between the later exit openings and the clamping region. 
	Regarding claim 3, Noureddine as modified teaches the broaching tool as claimed in claim 1, Takeda teaches wherein the coolant channel and/or the two lateral exit openings (13, 14) are configured and arranged such that exiting coolant impinges the cutting edge and/or lateral flanks adjoining the cutting edge and/or corners of the cutting insert which are located between the cutting edge and the flanks. See Fig. 1 depicting the lateral exit openings and Line 78 describing the lateral exit openings are directed toward the cutting insert. 
	Regarding claim 4, Noureddine as modified teaches the broaching tool as claimed in claim 1, wherein the coolant channel comprises a third exit opening (47), which is arranged on an upper side of the support (19), wherein said upper side faces away from the circumferential surface of the holding region (See modified Fig. 4 depicting the circumferential surface and the holding region, and the upper side of the support 19 facing away from the circumferential surface).
	Regarding claim 5, Noureddine as modified teaches the broaching tool as claimed in claim 4, wherein the coolant channel and/or the two lateral exit openings and the third exit opening (37) are configured and arranged such that coolant exiting from the third exit opening impinges the cutting edge (7) (See modified Fig. 4 and paragraph 36 describing the coolant exiting from the third exit opening for lubricating the cutting edge 7) and that coolant exiting from the two lateral exit openings impinges flanks adjoining the cutting edge and/or corners of the cutting insert which are located between the cutting edge and the flanks (as previously discussed, the lateral exit openings are directed toward the cutting insert from the modification with Takeda).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Noureddine (US20090196698) in view of Takeda (WO2017056969) as applied to claim 1 above, and further in view of Sato (JPH0631502).
Regarding claim 6, Noureddine as modified teaches the broaching tool as claimed in claim 1, wherein the coolant channel comprises a main channel (55) extending through the clamping region (See Fig. 4 and paragraph 0008 describing the channel passing through the tool). Although, Noureddine teaches lateral exit openings for coolant supply, Noureddine fails to specifically teach two lateral channels branching off from the main channel in the holding region, wherein the two lateral channels lead into the lateral exit openings.
Sato teaches lateral channels branching off from the main channel (17) in the holding region (See modified Fig. 4) and wherein the lateral channel leads into the lateral exit opening (See modified Fig. 4 depicting the lateral channels and main channel).

    PNG
    media_image3.png
    809
    946
    media_image3.png
    Greyscale

Modified Fig. 4 of Sato (JPH0631502)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noureddine’s lateral exit openings with lateral channels that branch off from the main channel, as taught by Sato. Doing so would provide a passage for coolant to travel through the holder from a coolant source on to a work area.   
	Regarding claim 7, Noureddine as modified teaches the broaching tool as claimed in claim 6, wherein the main channel (55) merges into a third lateral channel (53), which leads into a third exit opening (47) which is arranged on an upper side of the support (19), wherein said upper side faces away from the circumferential surface of the holding region (See modified Fig. 4 depicting the main channel 55, the third lateral channel, third exit opening, the support, and circumferential surface of the holding region).
	Regarding claim 8, Noureddine as modified teaches the broaching tool as claimed in claim 6, wherein the lateral channels extend from the main channel (55), which is arranged centrally inside the holder, to a respective one of the two lateral exit openings and the third exit opening at an angle through the holding region. Noureddine as modified teaches lateral channels extending from the main channel 55, and therefore would teach an angle of extension through the holding region of the holder. 
	Regarding claim 9, Noureddine as modified teaches the broaching tool as claimed in claim 6. However, Noureddine as modified fails to specifically teach wherein a transverse channel, which is arranged transversely to a longitudinal axis of the holder and into which the main channel leads and from which the lateral channels branch, is located between the main channel and the lateral channels.
	Sato teaches a transverse channel (See modified Fig. 4), which is arranged transversely to a longitudinal axis of the holder and into which the main channel leads and from which the lateral channels branch (See modified Fig. 4 depicting the lateral channels branching off of the transverse channel), is located between the main channel and the lateral channels (See modified Fig. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lateral channels of Noureddine as modified to provide a transverse channel, as taught by Sato. Doing so would provide a way to split coolant 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN SUN CHA/Examiner, Art Unit 3722                                                                                                                                                                                                        
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722